Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Lee Morris, Sr., appeals the district court’s order dismissing his civil complaint and imposing a pre-filing injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. John the Methodist v. North Carolina, No. 1:12-cv-01359-TDS-LPA (M.D.N.C. May 9, 2013). We grant Morris leave to proceed in forma pauperis on appeal, but deny his motions for summary disposition and to put the Bible back in public schools. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.